DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites limitations relating to elements being downstream from one another, however it is unclear as to what the valves are attached to since no flow system or piping arrangement has been disclosed.
The claim recites the limitation of “a volume value from the first valve to the second valve” however it is unclear as to whether this refers to the volume of fluid between them, or a volume that passes between them over time.
Regarding claim 2, the claim recites the limitation that the flow rate is calculated by “adding a third pressure value, a third temperature value, a fourth pressure value and a fourth temperature value into consideration.” It is unclear what is meant by this limitation and what would be considered adding them into consideration as claimed. 
The claim uses the phrase “in a state” where valves are closed on page 18. It is unclear as to whether this limitation is indicating a step of closing the valves.
Regarding claim 3, the claim recites limitations relating to elements being downstream from one another, however it is unclear as to what the valves are attached to since no flow system or piping arrangement has been disclosed.
The claim further teaches a step of opening the first and second valves to flow a gas however it is unclear as to where the gas is flowing from or what it is flowing in.
The second to last line of the claim recites the phrase “build-up volume” however it is unclear as to what this volume refers to or as to how it is defined.
Regarding claim 4, the claim recites the limitation of “the third valve being opened” in line 4. It is unclear if this is a step of opening the third valve, or if it is stating that first step is merely performed while the third valve is open.
On page 19 of the claim, the limitation of “a short time” is indefinite since it is unclear as to what is considered “short” as it is an undefined term of degree.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada US Patent Application Publication 2014/0013838 (hereinafter referred to as Sawada).
Regarding claim 1, Sawada discloses as seen in fig. 1, a flow rate control system comprising a first valve V01 provided downstream of a flow rate controller FCS1, a flow rate measurement device U provided downstream of the first valve, the flow rate measurement device having a pressure sensor Pd, a temperature sensor Td, and a second valve V provided downstream of both sensors, and a control unit EV for controlling an opening/closing operation of the valve V. 
Sawada further discloses an arithmetic unit records and stores measured values of the pressure sensor and temperature sensor and a volume from the first valve to the second valve corresponding to the measured value of the pressure sensor (paragraph 0016). Sawada does not explicitly disclose the control unit opening/closing both the first and second valves however it would have been obvious to one of ordinary skill in the art at the time of filing to have controlled the valves using the same control unit since it would allow for consistency and accuracy during operation. Additionally, the steps of calculating the flow rate do not add any additional features to the claim which would not be capable of being performed by the arithmetic unit disclosed by Sawada and therefore the claim is taught in its entirely since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Sawada illustrates a third valve (V02 for example) which is located between the first and second valves. Since the steps of calculating the flow rate do not add any additional features to the claim which would not be capable of being performed by the arithmetic unit disclosed by Sawada and therefore the claim is taught in its entirely since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).


Allowable Subject Matter
Claims 3-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861